Citation Nr: 0019903	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
veteran served on active duty from June 1968 to July 1972 and 
from April 1979 to June 1979.  At present, after REMAND to 
the RO for additional development, the veteran's case is once 
again before the Board for appellate review. 


FINDING OF FACT

The medical evidence demonstrates that the veteran's 
schizophrenia is related to his active service. 


CONCLUSION OF LAW

The veteran's schizophrenia was incurred in during his active 
military service, or may be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may also be allowed on 
a presumptive basis for certain diseases, such as psychoses, 
if it becomes manifest to a compensable degree within one 
year period of the veteran's separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  

In this case, in correspondence and during his September 1997 
RO hearing, the veteran has contended that he currently 
suffers from schizophrenia related to his active service.  
The veteran asserts that he was seen by a VA physician, a 
David Holmes, M.D., on an outpatient basis beginning in 1972.

With respect to the evidence of record, the Board notes that 
the veteran's service medical records are negative for any 
complaints of or treatment for any psychiatric 
symptomatology.  A VA hospital summary pertaining to a 
hospitalization of the veteran between December 1977 and 
February 1978 for treatment of schizophrenia records that the 
veteran had no previous psychiatric hospitalizations but had 
been followed as by an outpatient therapist from 1972 to 1977 
who had referred him for hospital admission.  Efforts to 
obtain the outpatient records dated between 1972 and 1977 has 
been unsuccessful.

The evidence includes a June 1999 statement from Carl Scovel, 
Reverend for the King's Chapel, indicating that he recalled 
meeting the veteran on various occasions from April 1969 to 
October 1969 and during March 1970.  He indicted that the 
meetings were intermittent because the veteran was on cruises 
with the Coast Guard in the Atlantic.  During these meetings, 
the veteran appeared to be anxious to do well in the service, 
but feeling highly stressed.  As such, Reverend Scovel notes 
he referred the veteran to Dr. Holmes for professional 
therapy.  After the veteran came back from Vietnam, he 
visited with Reverend Scovel once again, and at this time, he 
described in great detail how his ship inadvertently shelled 
a U.S. position on the coast.

The evidence also includes an April 1999 statement from David 
Holmes, M.D., indicating the veteran was referred to him by 
Reverend Doctor Carl Scovel, Minister of the King's Chapel in 
Boston.  The statement further notes that Dr. Holmes met the 
veteran for the first time in July or August of 1972.  His 
course was insidious, but steadily downhill, resistant to any 
medication tried.  His isolation, lack of initiative, 
suspiciousness and rigidity became more apparent.  Give this 
facts, it seemed that these features might have stem out of 
PTSD, but it was later determined that the underlying cause 
was in fact schizophrenia.  Dr. Holmes eventually referred 
the veteran for further psychiatric treatment at the Boston 
VA Medical Center (VAMC), where he was admitted.

A March 1995 VA examination report confirms the veteran is 
currently diagnosed with chronic schizophrenia, 
undifferentiated type.  And, records received from the Social 
Security Administration (SSA) note he is currently receiving 
benefits for affective disorder.  

After a review of the evidence, the Board notes that 
38 U.S.C.A. § 5107(b) expressly provides that the benefit of 
the doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule must be applied to the claim, and thus, the claim must 
be resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

In this case, although the veteran's service medical records 
are negative for any indication that he was diagnosed with a 
psychiatric disorder during his active service, Dr. Holmes 
April 1999 statement indicates the veteran was first treated 
for schizophrenia-related symptomatology in July or August of 
1972, which was at the most within a month of the veteran's 
discharge from service in July 1972, and continued to treat 
him until his referral to the Boston VAMC.  Furthermore, 
although the record does not contain Dr. Holmes treatment 
records for 1972, there is evidence showing that in 1977 when 
the veteran was hospitalized for treatment of schizophrenia a 
history of outpatient psychiatric treatment was recorded.  
This history is not only consistent with the veteran's 
contentions, but also the recollections of both Dr. Holmes 
and Reverend Scovel.  Furthermore, the medical evidence shows 
the veteran has continued to be treated for psychiatric 
symptomatology, including schizophrenia-related 
symptomatology, to the present.  As such, the Board finds 
that the April 1999 statement from Dr. Holmes provides the 
necessary nexus between the veteran's current diagnosis of 
schizophrenia and his service.  See 38 C.F.R. §§ 3.303(b), 
3.307, 3.309; see Clyburn v. West, 12 Vet. App. 296 (1999). 

Thus, the Board finds that the benefit of the doubt rule is 
applicable to this claim and, resolving all reasonable doubt 
in the veteran's favor, a grant of service connection for 
schizophrenia is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999). 


ORDER

Service connection for schizophrenia is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

